I welcome the 
opportunity today to address this sixty-third annual 
gathering of the Assembly at such a critical moment in 
the history of my own country and of the United 
Nations. 
 Sometimes, the most extreme tests of this 
institution’s towering ideals arise in small, faraway 
places, of which we know very little. I come to you as 
the representative of one of those places — the country 
of Georgia, a land of fewer than 5 million that last 
month was invaded by our neighbour. Despite our 
small size, the legal, moral, political and security 
implications raised by that invasion could not have 
greater consequences. 
 Indeed, those issues cut through to the heart of 
the founding Charter of the United Nations. The 
principles enshrined in that Charter include the 
inviolability of sovereign borders, the sanctity of 
human rights, the supremacy of international law and 
the global rejection of armed aggression. 
 All of those principles were put to the test by the 
invasion and now hang in the balance. The invasion 
violated Georgia’s internationally recognized borders. 
At the very beginning of the aggression, we clearly 
told our own people and the world that the spirit of the 
people of Georgia would not be broken and that we 
would never give up freedom and never surrender. We 
never did and never will. The subsequent recognition 
of the so-called independence of our two regions — 
South Ossetia, with a population of less than 20,000 in 
the areas that Russia controlled, and Abkhazia, with a 
population of less than 50,000 ethnic Abkhaz — in 
order to punish our country and send a signal to the 
rest of the world, not only challenged our territorial 
integrity but also defied common sense and the 
elementary principles of international interaction. The 
ethnic cleansing of hundreds of thousands of our 
people violated the very idea of human rights.  
 This General Assembly, therefore, faces a general 
challenge. We are called upon not just to respond to the 
particular question of one instance of armed aggression 
in a single place but to define our attitude towards 
armed aggression in all places. We are called upon to 
answer the momentous question: will this body stand 
up for its founding principles, or will it allow them to 
be crushed under the treads of invading tanks, under 
the boots of ethnic cleansers, under the immobilizing 
impact of cyberattacks and under the pernicious tactics 
of violent separatism? 
 What would it mean for every member of this 
Assembly to defend the underlying principles of the 
United Nations? 
 First, each of us must refuse to stand silent in the 
face of this armed aggression and assault on human 
rights. 
 Secondly, we must stand united and immediately 
adopt a policy of non-recognition towards Georgia’s 
two breakaway provinces, currently occupied and 
  
 
08-51606 26 
 
annexed by the aggressor. Together, we have both a 
moral and a legal obligation to protect international 
law and the world order. 
 Thirdly, we must ensure that all parties comply 
with the full terms of the existing ceasefire agreement.  
 Fourthly, and lastly, we must resolve to create a 
meaningful United Nations conflict resolution process 
that will peacefully reunify Georgia and solve the 
problem. 
 The bottom line is this: we must be ready to use 
the full power of international law and of our collective 
international institutions to uphold the historic balance 
of justice and thereby set in motion a series of actions 
to right these historic wrongs. 
 While the crisis poses grave challenges for the 
entire international community, it creates specific 
obligations for my own country. I would argue that the 
answer to that new assault on our shared values is not a 
closing up or a circling of the wagons, but rather 
greater openness on many fronts. As a democracy, we 
have nothing to fear. As a democracy, we have an 
obligation to our people and to the international 
community to be even more open and transparent. For 
me and my Government, that commitment translates 
into a series of specific actions at both the international 
and the domestic levels. Allow me to explain. 
 First, I know that there are many people in the 
world who seek a clearer understanding of how this 
war started and who started it. Rather than recite our 
case, let me repeat the simple invitation that I first 
made on 17 August while standing next to German 
Chancellor Angela Merkel, who visited Georgia 
immediately after the unleashing of hostilities, when I 
proposed that there should be an exhaustive 
independent investigation of the origins and causes of 
this war. 
 Investigators must have unimpeded access to all 
officials, documents and intelligence. Georgia 
welcomes such an investigation. My Government is 
ready to share every piece of evidence and to provide 
access to every witness sought by investigators. We 
call on the other party to this conflict to fully cooperate 
and not to obstruct the investigation. That is how 
democracies behave. The truth must come out, not only 
to clarify how events unfolded last month but also to 
help us to answer the fundamental questions that this 
invasion has raised. 
 My Government’s second initiative of openness 
involves developments within our borders. Whereas 
others waged this war with arms, we will wage it with 
values. Georgia was attacked because it is a successful 
democracy in our part of the world. Our response today 
is to make our democracy even more robust. That is 
why I am announcing to the Assembly four categories 
of expanded democratic initiatives. 
 First, we will strengthen the checks and balances 
of our democratic institutions, including granting 
greater independence to parliament and to the 
judiciary. Secondly, we will provide additional 
resources and protections to foster greater political 
pluralism, including by increasing funding for 
opposition parties and ensuring they have greater 
access to the airwaves. Thirdly, we will strengthen the 
rule of law by introducing enhanced due process, trials 
by jury and lifetime judicial appointments. Fourthly, 
we will expand and deepen protections for private 
property. In everything we do, we will be transparent. 
 This morning, I was honoured to learn that, in 
Transparency International’s latest index, Georgia was 
among the few countries to have risen significantly in 
the rankings over the past year. Indeed, the European 
Bank for Reconstruction and Development ranks 
Georgia among the least corrupt economies in Europe.  
 Despite all the turmoil, my country has endured. 
That proves the resiliency and irreversibility of our 
democratic commitment. In short, we will fight the 
spectre of aggression and authoritarianism with the 
most potent weapon in our arsenal, namely, our 
commitment to ever-expanding freedoms within our 
own borders. That amounts to nothing less than a 
second Rose Revolution. If our first revolution was 
about meeting a threat from within by reinventing a 
failed State riddled by corruption, our second 
revolution must be even more focused, as we now face 
an even greater challenge — one that comes from the 
outside. The success of the first Rose Revolution 
helped save my country. The health of the international 
order could well depend on the outcome of the second 
Rose Revolution. 
 Countless people throughout the world were 
deeply moved and profoundly troubled by the invasion 
of Georgia, which began, with tragic irony, on the eve 
of that great celebration of peace, the Olympic Games. 
On the most basic level, the world responded with 
passionate humanity to the plight of ordinary 
 
 
27 08-51606 
 
Georgians under siege; to the sight of 80-year-old men 
and women driven from their villages; to the hundreds 
of thousands of innocent souls taking shelter from 
bombings; to a small country of less than 5 million 
people being trampled by a neighbour 300 times its 
size. The world responded immediately by sending 
generous aid, by coming to Georgia and by showing its 
solidarity. Meanwhile, leaders from around the world 
have been working tirelessly to negotiate and enforce a 
ceasefire.  
 I am especially grateful to President Sarkozy of 
France for his dedication to ensuring that the ceasefire 
is fully implemented in letter and in spirit. As all 
parties have agreed, that means the full withdrawal of 
all military forces from my country to their pre-conflict 
positions. 
 The world’s actions proved that the most potent 
response to this brutal invasion is to rebuild Georgia’s 
democracy and economy, making them even stronger 
than before. I want to make a special commitment to 
all those who, during these especially difficult 
economic times, are helping to fund Georgia’s 
reconstruction: we will spend their resources wisely, 
well and with full transparency. 
 Georgia will rebuild. It will contribute to the 
prosperity and security of all its citizens and of the 
entire international community by providing stability 
in our part of the world and serving as a model for 
democratic development. Reconstruction will also 
ensure that Europe continues to benefit from the true 
energy security that comes from diversification. And 
everything we do will be done peacefully. 
 But today we must ask a series of questions, the 
answers to which have grave consequences. We have 
all wondered in recent weeks: was this invasion an 
aberration or a misguided attempt to resort to the 
nineteenth-century logic of brute force, or was it a sign 
of an ominous new trend, one that could continue and 
deepen to undermine the international order of the 
twenty-first century, eroding State sovereignty and the 
power of our common and hard-fought principles? I 
believe that that question and others have not yet been 
answered. Others still need to be asked. 
 Will we encourage violent and hateful separatism 
around the world, standing aside when State 
sovereignty is subverted, or will we draw a clear line 
and defend the principles that uphold the international 
order and declare, enough? In the twenty-first century, 
we have better ways to protect the rights of ethnic 
minorities than with T-72 tanks and Sukhoi fighter jets. 
 We have developed a body of legal and political 
examples to accommodate minority demands within 
the context of national sovereignty. After all, that is 
one of the great achievements of the United Nations, of 
the European Union and of other multilateral and 
regional organizations. Its foundation is the belief that 
democracy and prosperity provide room for all. Are we 
ready to throw all that away?  
 And what of the use of brute force? Will we look 
the other way or reward the dispatch of tens of 
thousands of troops and hundreds of planes across 
internationally recognized borders to bomb another 
country? Will we cover our eyes when ethnic cleansing 
occurs, as it has over and over again for the past 
16 years in Abkhazia and South Ossetia? In a world 
that struggles to reign in traditional forms of State 
violence, will we sanction new ones? 
 During the invasion of Georgia, we witnessed 
several terrifying new twists in the waging of war. We 
saw proxy forces and militias cynically unleashed to 
ethnically cleanse the population of my country, 
operating without any restraint and outside any order. 
We demand a thorough United Nations investigation of 
the crimes against humanity, war crimes and human 
rights violations that have been committed.  
 We have experienced the first full-scale cyber 
warfare campaign, which was aimed at crippling my 
country’s economy and our ability to communicate 
with the outside world. It is profoundly distressing to 
see the technology that has woven our world together 
and helped to bridge cultures being used to divide 
ethnic groups and to tear our world apart. 
 Today, when most of the world understands the 
existential threat posed by climate change and 
ecological destruction, we in Georgia have witnessed a 
sickening campaign of ecocide as part of the invasion. 
That occurred when combat helicopter gunships 
continuously dropped firebombs on old-growth forests 
in the Borjomi National Park, which comprises our 
national centre for tourism, recreation, culture and 
water resources. I believe that, together, we have the 
solemn responsibility to deliver answers to those 
questions. We will succeed. Let us resolve to bring the 
right conclusions to the world.  
  
 
08-51606 28 
 
 The invasion of our country provided an 
impressive demonstration of the power of global public 
opinion, which can find expression only when societies 
are open and free. Ultimately, what stopped the tanks 
and troops from taking our capital was the international 
disapproval voiced by so many here, by the free media, 
by courageous human rights groups and by leading 
voices of the world’s conscience, from Natan 
Sharansky to Václav Havel. 
 Rhetoric, however, is no longer enough; today, 
we must act. If words were sufficient, then something 
might have come from the many calls for peace and the 
countless warnings that I myself have made from this 
rostrum over the years. No one has fought harder than 
my country and myself to heal the ethnic rifts in 
Georgia and to bring about a peaceful resolution of the 
conflict, and we will continue to fight forcefully.  
 Indeed, in this very place, I have warned so many 
times that this situation was in the making — that there 
was a threat. Four years ago, we were discussing the 
dangers posed by the illegal Russian build-up in our 
country aimed at our territories. We spoke about the 
distribution of passports and about the illegal bases 
built on our territories. We knew that those subversive 
tactics, combined with the ethnic cleansing that had 
driven most Georgians from those territories, would 
one day be used as a pretext for invasion. And that is 
precisely what happened last month. It is also 
happening in other countries in our neighbourhood. 
 In 2006, I urgently drew attention to the attempts 
being made to annex Abkhazia and South Ossetia, and 
I asked whether any members in this great Hall would 
tolerate such interference by another Power on their 
own soil. I warned of the risk that “a Pandora’s box 
will be opened, unleashing violent separatism and 
conflict not only in the Caucasus but across many parts 
of our globe” (A/61/PV.16, p. 4). Today, unfortunately, 
we stand at that very precipice, where peace could 
yield to a pernicious new world order. 
 One year ago, I came to this Hall with even more 
distressing news: that an illegal new military base was 
being built in South Ossetia by those who hoped that 
arms and violence could triumph over the will of the 
people. I noted that that dangerous escalation was 
taking place under the very noses of the international 
monitors whose job it was to demilitarize the territory, 
and I asked that those reckless acts be countered. Our 
warnings continued in the months and weeks before the 
invasion. We told anyone who would listen about the 
campaign that had been unleashed to slander Georgia 
and my Government while blocking any meaningful 
negotiations with the separatists. That was part of a 
calculated effort to weaken international support for 
Georgia and to lay the groundwork for the invasion. 
 We gave the international community the details 
of a sharp military build-up by the purported 
peacekeepers — a build-up that began this spring in 
both conflict zones, leading to armed attacks this 
summer by separatist militias. Just before the land 
invasion began in the early hours of 7 August, after 
days of heavy shelling that had killed civilians and 
peacekeepers, we urgently sought to refute claims that 
2,100 South Ossetian civilians had been killed by 
Georgians. That was the excuse used by the invader for 
what it called a “humanitarian intervention” — a 
profound perversion of the responsibility to protect. 
That lie, which was subsequently debunked by Human 
Rights Watch — which estimated that 44 had been 
killed — and others, was an attempt to conceal the true 
motives for the invasion. 
 Over the years, I have also spoken many times to 
you about the plans that Georgia has developed, 
together with the international community, to 
peacefully reunify my country. I have spoken about the 
urgent need to replace and transform the failed 
frameworks for negotiation and peacekeeping in our 
region. Repeatedly and with sincere intent, I have 
extended my hand to our large neighbour. 
 Just a few days before the invasion of Georgia, 
we continued to work furiously for peace. The 
Secretary-General had sent his Special Representative 
to Georgia to determine how to fix the broken process 
of conflict resolution, and we cooperated closely with 
him. The German Government had proposed peace 
talks for mid-August — talks that my Government 
eagerly supported. The Finnish Chair of the 
Organization for Security and Cooperation in Europe 
also proposed talks in Helsinki in late July, to which 
we subscribed. Unfortunately, the opposing parties to 
the conflict repeatedly turned their backs; they had 
other plans in mind. 
 Finally, on the eve of the invasion, my Special 
Envoy travelled twice in desperation to South Ossetia 
to plead for peace. His counterpart from our 
neighbouring country failed to come to those meetings. 
He cited a flat tire as the reason for not showing up. 
 
 
29 08-51606 
 
Within 24 hours, thousands of very full tires were 
rolling across the border of my country. 
 So words alone are not nearly enough. Nor can 
words accurately convey the horrors of war. It is 
difficult, if not impossible, to say that anything good 
can ever come of war. The value of human life is 
incalculable, and we in Georgia grieve not only for our 
own lost sons and daughters, but also for our fallen 
neighbours who were sent in to carry out an unjust 
aggression of war.  
 Yet, the international community has emerged 
from the invasion of my country with something truly 
valuable: finally, clarity. We understand what has 
happened. We can no longer deny the motivations and 
intentions of those actors who instigated the war. With 
clarity comes responsibility. We no longer have any 
reason for inaction. Now each of us has a responsibility 
to act. 
 Despite the destruction wreaked by the 
invasion — hundreds dead; nearly 200,000 displaced, 
according to the United Nations; our economy 
disabled — my Government is putting our convictions 
into practice. I promise to you that my Government 
will implement with all due speed the new democratic 
initiatives that constitute the second “Rose 
Revolution”. I promise to you that Georgia will soon 
be stronger and more democratic than ever before, and 
thus that it will be in a better position to contribute to 
our collective security and prosperity. 
 However, if that is to have any meaning, we must 
together defend the principles on which this institution 
was built. We need actions, not words. Allow me to 
repeat once again the four commitments that, I believe, 
we must make. First, each of us must refuse to stand 
silently by in the face of this armed aggression, 
occupation, ethnic cleansing and assault directed 
against a United Nations Member State. Secondly, we 
must stand united in rejecting the forced and illegal 
recognition of Georgia’s two separatist provinces and 
what is essentially their annexation by its neighbour. 
Thirdly, we must ensure that all parties comply fully 
with the existing ceasefire agreement. Fourthly, we 
must resolve to create a meaningful conflict resolution 
process that will peacefully reunify Georgia and 
resolve the conflict, in the interest of all ethnic groups 
and minorities, our society as a whole and the region. 
 If we can accomplish those goals, then this 
institution will emerge from this crisis stronger than it 
was before. If, however, we fail to stop the violent 
tactics that have subverted State sovereignty in 
Georgia, they will spread to other parts of the world. It 
is our collective responsibility to respond with 
conviction and resolve.  
 Georgia has made its choice, and our democracy 
will emerge stronger as a result. Together, we will find 
ways, as we have over the millennia, to ensure peaceful 
coexistence among all members of our multiethnic 
society, be they ethnically Georgian, Abkhaz or 
Ossetian. We have been a Christian country since the 
fifteenth century, but we are also a country in which 
many different religious groups and communities 
coexist. Diversity is our strength, not a source of our 
weakness. We are willing to strengthen our diversity 
even further in order to make my country successful 
and whole once again, rejuvenated and rebuilt.